DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/455,492, filed on March 11, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. “Selective Amplification of the Primary Exciton in a MoS2 Monolayer” Physical Review Letters, 115, 226801(5), 2015 in view of Kozawa et al. “Evidence for Fast Interlayer Energy Transfer in MoSe2/WS2 Heterostructures” Nano Letters 16, 4087-4093 & S1-S18, 2016.
Regarding claims 1-2 Lee discloses a wavelength multiplexing device (see figure 1) comprising: a first material layer made of a first material (e.g. SiO2 layer); a second material layer made of a second semiconductor material (e.g. MoS2 layer), wherein the second material layer is disposed on the first material layer (see figure 1a); an elongate metal nano-structure (e.g. Ag nanowire) having first and second opposing longitudinal ends (see figure 1a), wherein the elongate metal nano-structure is partially disposed on the second material layer (see figure 1a); a light source (e.g. laser) configured to irradiate light onto a first region of the metal nano-structure (e.g. see “on NW” in figures 1a & 2a), wherein the first region overlaps the first and second material layers (see figure 1a), wherein when the light is irradiated on the first region of the metal nano-structure (e.g. see “on NW” in figure 1a), surface plasmon polaritons are generated on the first region of the metal nano-structure, first excitons are induced in the first material layer (inter alia abstract & 3rd page 2nd column), wherein the surface plasmon polaritons are coupled with the first excitons to form first coupled surface plasmon polaritons, wherein the first coupled surface plasmon polaritons propagate along and on a surface of the metal inter alia 1st page 2nd column “MoS2 excitons are coupled to SPPs and propagate along the NW”).
Lee does not disclose the first material layer is a semiconductor, and second excitons are induced in the second material layer, wherein the surface plasmon polaritons are coupled with the first and second excitons to form first coupled surface plasmon polaritons, wherein the first coupled surface plasmon polaritons propagate along and on a surface of the metal nano-structure, as required by claim 1; wherein each of the first excitons has a first wavelength, wherein each of the second excitons has a second wavelength different from the first wavelength, as required by claim 2.
Kozawa teaches a similar nanostructure device that uses photoluminescence excitation to generate excitons in and further teaches using two different two-dimensional materials layered together (inter alia abstract “vertical stack of semiconducting 2D crystals”) where the two semiconductor materials (e.g. MoSe2 & WS2) each generating different wavelength excitons that couple together in a lapped region (inherent as evidenced by figure 3 showing different exciton energy decay channels for MoSe2 & WS2 coupled in the interlayer).  One would be motivated to use two layers of semiconductor materials since the energy transfer rate is among one of the fastest compared to those reported for other systems (see supporting note 11 on page S14).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Lee to have two semiconductor layers disposed as claimed which have excitons with different wavelengths that couple together as taught by Kozawa, for the purpose of having a comparatively fast energy transfer rate.
Regarding claim 3 the combination of Lee and Kozawa discloses the device of claim 2, as set forth above.  Further the combination of Lee and Kozawa would inherently have the first coupled surface plasmon polaritons are decoupled at one of the first and second longitudinal ends of the metal 
Regarding claims 4-5 the combination of Lee and Kozawa discloses the device of claim 1, as set forth above.  Lee further discloses wherein the first material layer is in a form of a thin film having an atomic layer thickness made of a transition metal dichalcogenide-based compound (inter alia title “…MoS2 Monolayer”).
Lee does not disclose the second material layer is in a form of a thin film having an atomic layer thickness, as required by claim 4; or wherein the second semiconductor material includes at least one selected from a group consisting of a transition metal dichalcogenide-based compound, a chalcogenide-based semiconductor compound, a phosphorus-containing chalcogenide-based semiconductor compound, and a phosphorus-containing semiconductor compound, as required by claim 5.
Kozawa further teaches both the first and second material layer is in a form of a thin film having an atomic layer thickness of transition metal dichalcogenide-based compounds (e.g. figure 1 shows monolayer MoSe2 and WS2) for the purpose of generating excitons that are efficiently coupled across van der Waals gap due to strong interlayer Coulomb interaction and exchange their energy (inter alia abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Lee and Kozawa to have the second material layer is in a form of a thin film having an atomic layer thickness and the second semiconductor material includes at least one selected from a group consisting of a transition metal dichalcogenide-based compound, a chalcogenide-based semiconductor compound, a phosphorus-containing chalcogenide-based semiconductor compound, and a phosphorus-containing semiconductor compound as further taught by Kozawa for the purpose of generating excitons that are efficiently coupled across van der Waals gap due to strong interlayer Coulomb interaction and exchange their energy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rivera et al. “Observation of long-lived interlayer excitons in monolayer MoSe2-WSe2 heterostructures” Nature Communications|6:6242|DOI:10.1038/ncomms7242| www.nature.com/naturecommunications, 2015; in regards to a device with two monolayered transition metal dichalcogenides generating interlayer excitons.
Zhu et al. “Excitonic Resonant Emission−Absorption of Surface Plasmons in Transition Metal Dichalcogenides for Chip-Level Electronic−Photonic Integrated Circuits” ACS Photonics, 3, 869-874, 2016; in regards to a device with a monolayered transition metal dichalcogenide and a metal nanowire.
Kim et al. “Simultaneous Hosting of Positive and Negative Trions and the Enhanced Direct Band Emission in MoSe2/MoS2 Heterostacked Multilayers” ACS Nano 10, 6211-6219, 2016; in regards to a device with two monolayered transition metal dichalcogenides with the direct band transition of 1L MoSe2 in heterobilayer was enhanced after the vertical heterostacking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                             January 10, 2022